internal_revenue_service number release date index number ------------------------------------------------ ---------------------------------------------------- ------------------------------------ --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- ------------- telephone number --------------------- refer reply to cc psi plr-144919-05 date date taxpayer project seller limited_partner general_partner a general_partner b general_partner c legend ---------------------------------------------------- ------------------------------------ --------------------------- ------------------------- --------------------------------- --------------------- --------------------------- ---------------------------------------- ----------------------------------------- --------------------------- --------------------------- ------------------------- ------------------------ ----------------------------------------- --------------------------- --------------------------- ------------------------- -------------------------- --------------------- ------------------------------------- ------------------------- plr-144919-05 corporation a individual a estate state date date date date date date date date date date year year year a ------------------------------------ --------------------------- --------------------------- ------------------------- --------------------------- ----------------------- ------------------------------- -------------------------- ------------------------------------ ----------------------- ------------------------------- ------------------------- ---------------- ----------------- -------------------------- ---------------------- -------------------------- --------------------- ------------------ ---------------------- -------------------------- --------------------- ---------------------- ------- ------- ------- ----- plr-144919-05 b c d e f g h i ---- ---- ------ ------ -- -- --------------- -- dear ----------- this letter responds to a letter dated date and subsequent correspondence dated date date and date submitted on behalf of taxpayer concerning whether for purposes of sec_42 of the internal_revenue_code there is a period of years between the date on which taxpayer acquired project and the date project was last placed_in_service taxpayer represents that the facts are as follows facts taxpayer which is engaged in the operation and leasing of multifamily apartment housing is a calendar_year taxpayer using the cash_method_of_accounting on date seller was formed by and among limited_partner as the sole limited_partner and general_partner a and general_partner b as the sole general partners for the purpose of owning and operating project project consists of a units contained in b buildings for taxable years year through year limited_partner was the sole limited_partner of seller with a c percent interest in partnership capital and profits general_partner a owned a d percent general_partner interest and general_partner b owned an e percent general_partner interest during taxable_year year general_partner a and general_partner b conveyed their cumulative f percent general_partner interest in seller to general_partner c plr-144919-05 limited_partner had a promissory note payable to corporation a who was unrelated to limited_partner for federal_income_tax purposes on date the promissory note matured and limited_partner defaulted on its payment obligation under the note the promissory note was secured_by a pledge of limited partner’s c percent limited_partner interest in seller corporation a foreclosed on the note and in full satisfaction thereof took possession of limited partner’s limited_partnership_interest in seller effective date immediately thereafter on date corporation a sold and assigned the c percent limited_partner interest to individual a pursuant to a sale and assignment agreement dated date under which individual a purchased the c percent limited_partner interest in seller and various interests in g other partnerships otherwise unrelated to seller for a total aggregate purchase_price of dollar_figureh at the time individual a acquired the c percent limited_partner interest in seller individual a was a shareholder in corporation a owning less than a i percent interest in corporation a’s then outstanding_stock on its form_1065 u s partnership return of income for the taxable_year ended date seller made an election under ' and ' of the income_tax regulations to adjust the basis of seller’s property pursuant to b and b on date corporation a filed with the united_states bankruptcy court for the district of state a voluntary petition for protection under chapter of title of the united_states_code during the course of the bankruptcy case corporation a entered into settlement agreements with various claim holders including individual a on or about date individual a died and his c percent limited_partnership_interest in seller was transferred to estate following individual a’s death corporation a continued its negotiations with estate on date corporation a and estate reached a settlement agreement that was approved by the united state bankruptcy court on date under the settlement agreement estate agreed among other things to transfer the c percent limited_partner interest in seller the actual transfer was consummated as of date when estate transferred the c percent limited_partner interest in seller to a wholly-owned second tier limited_liability_company of corporation a that is disregarded as an entity separate from its owner pursuant to ' thus as of date corporation a was for federal_income_tax purposes the sole limited_partner of seller on date taxpayer purchased project from seller taxpayer intends to rehabilitate project and qualify for both acquisition and rehabilitation low-income_housing credits under ' taxpayer makes the following additional representations taxpayer acquired project by a purchase as defined in ' d to taxpayer’s knowledge there were at least years between the date plr-144919-05 project was acquired by taxpayer and the date of the most recent nonqualified_substantial_improvement to any of project’s buildings within the meaning of ' d d i any person who was a related_person within the meaning of ' d d iii ii with respect to taxpayer as of the time the buildings were previously placed_in_service within the ten-year period ending on date except for those described above none of project’s buildings were previously placed_in_service by taxpayer or to the knowledge of taxpayer there were no transfers of ownership of project ruling requested taxpayer requests the service to rule that for purposes of sec_42 there is a period of at least years between the date project was acquired by taxpayer and the date project was last placed_in_service law and analysis sec_42 provides that the amount of the low-income_housing_credit for any taxable_year in the credit_period is an amount equal to the applicable_percentage of the qualified_basis of each qualified_low-income_building sec_42 provides in part that the term aapplicable percentage means the appropriate percentage prescribed by the secretary for the month applicable under ' b a i or ii sec_42 provides that the percentages prescribed by the secretary for any month shall be the percentages that will yield over a 10-year period amounts of credit that have a present_value equal to i percent of the qualified_basis of new buildings that are not federally_subsidized for the taxable_year and ii percent of the qualified_basis of new buildings that are federally_subsidized for the taxable_year and existing buildings building for any taxable_year is an amount equal to the i applicable_fraction determined as of the close of the taxable_year of ii the eligible_basis of the building determined under sec_42 sec_42 provides that the qualified_basis of any qualified low-income sec_42 provides that the eligible_basis of an existing_building is i in the case of a building that meets the requirements of sec_42 its adjusted_basis as of the close of the first year of the credit_period and ii zero in any other case sec_42 provides that a building meets the requirements of sec_42 if i the building is acquired by purchase as defined in sec_179 ii there is a period of at least years between the date of its acquisition by the taxpayer and the later of i the date the building was last placed_in_service or ii the date of the most recent plr-144919-05 nonqualified_substantial_improvement of the building iii the building was not previously placed_in_service by the taxpayer or by any person who was a related_person with respect to the taxpayer as of the time previously placed_in_service and iv except as provided in sec_42 a credit is allowable under sec_42 by reason of sec_42 with respect to the building sec_42 provides that for purposes of determining when a building was last placed_in_service under sec_42 there shall not be taken into account any placement in service in connection with the acquisition of the building in a transaction in which the basis of the building in the hands of the person acquiring it is determined in whole or in part by reference to the adjusted_basis of such building in the hands of the person from whom acquired sec_708 provides that a partnership shall be considered as continuing if it is not terminated sec_708 provides that for purposes of ' a a partnership shall be considered terminated if within a 12-month_period there is a sale_or_exchange of percent or more of the total interest in partnership capital and profits sec_1_708-1 provides that upon the death of one partner in a 2-member partnership the partnership shall not be considered as terminated if the estate or other successor_in_interest of the deceased partner continues to share in the profits or losses of the partnership business sec_1_708-1 provides that if a partnership is terminated by a sale_or_exchange of an interest the following is deemed to occur the partnership contributes all of its assets and liabilities to a new partnership in exchange for an interest in the new partnership and immediately thereafter the terminated partnership distributes interests in the new partnership to the purchasing partner and the other remaining partners in proportion to their respective interests in the terminated partnership in liquidation of the terminated partnership either for the continuation of the business by the new partnership or for its dissolution and winding up sec_1_708-1 applies to terminations of partnerships under sec_708 occurring on or after date however sec_1_708-1 may be applied to terminations occurring on or after date provided that the partnership and its partners apply sec_1_708-1 to the termination in a consistent manner sec_1_708-1 provides that if a partnership is terminated by a sale_or_exchange of an interest in the partnership a sec_754 election including a sec_754 election made by the terminated partnership on its final return that is in effect for the taxable_year of the terminated partnership in which the sale occurs applies with respect to the incoming partner therefore the bases of partnership assets are adjusted pursuant to sec_743 and sec_755 prior to their deemed contribution to the new partnership sec_721 provides that no gain_or_loss shall be recognized to a partnership or to any of its partners in the case of a contribution of property to the partnership in plr-144919-05 exchange for an interest in the partnership sec_721 provides that sec_721 will not apply to gain realized on the transfer of property to a partnership if such gain when recognized will be includible in the gross_income of a person other than a united_states_person sec_723 provides that the basis_of_property contributed to a partnership by a partner shall be the adjusted_basis of such property to the contributing_partner at the time of the contribution increased by the amount if any of gain recognized under sec_721 to the contributing_partner at such time sec_754 provides that if a partnership files an election in accordance with regulations prescribed by the secretary the basis of partnership property is adjusted in the case of a distribution_of_property in the manner provided in sec_734 and in the case of a transfer of partnership_interest in the manner provided in sec_743 such an election shall apply with respect to all distributions of property by the partnership and to all transfers of interest in the partnership during the taxable_year with respect to which the election was filed and all subsequent taxable years sec_743 provides that in the case of a transfer of an interest in a partnership by sale_or_exchange or upon the death of a partner a partnership with respect to which an election under sec_754 is in effect shall increase the adjusted_basis of the partnership property by the excess of the basis to the transferee partner of the transferee partner’s interest in the partnership over the transferee partner’s proportionate share of the adjusted_basis of the partnership property or decrease the adjusted_basis of the partnership property by the excess of the transferee partner’s proportionate share of the adjusted_basis of the partnership property over the basis of the transferee partner’s interest in the partnership under the preceding described facts there are four specified transfers of c percent limited_partnership interests that taxpayer seeks to assure will not be taken into account for purposes of determining under sec_42 when project was last placed into service the four specified transfers include the date transfer from limited_partner to corporation a the date transfer from corporation a to individual a the transfer by individual a to estate following the death of individual a and the date transfer from estate to corporation a pursuant to the settlement agreement approved by the united_states bankruptcy court on date corporation a acquired limited partner’s c percent limited_partnership_interest in seller by means of foreclosure this resulted in a technical_termination of seller under sec_708 as a result and pursuant to sec_1_708-1 seller was deemed to have contributed project to a new partnership new partnership in exchange for an interest in new partnership and immediately thereafter distributed its interest in new partnership to general_partner c and corporation a in proportion to their respective interests in seller in liquidation of seller for the continuation of project’s operation by new partnership in addition pursuant to sec_1_708-1 because an plr-144919-05 election was in effect under sec_754 with respect to the date transfer from limited_partner to corporation a of limited partner’s c percent limited_partnership_interest in seller the adjusted_basis of project was adjusted under sec_743 while still in the hands of limited_partner and prior to the deemed contribution by seller of project to new partnership as a result of seller’s deemed contribution of project to new partnership under sec_723 the adjusted_basis of project in the hands of new partnership was the same carryover_basis as the adjusted_basis of project in the hands of seller this satisfies the exception of sec_42 with the result that the transfer of limited partner’s c percent limited_partnership_interest in seller to corporation a is not taken into account for purposes of determining under sec_42 when project was last placed_in_service immediately following the above transfer that resulted in the sec_708 termination of seller and also on date corporation a sold and assigned its c percent limited_partnership_interest in new partnership to individual a this resulted in a technical_termination of new partnership under sec_708 as a result and pursuant to sec_1_708-1 new partnership was deemed to have contributed project to a new partnership new partnership in exchange for an interest in new partnership and immediately thereafter distributed its interest in new partnership to general_partner c and individual a in proportion to their respective interests in new partnership in liquidation of new partnership for the continuation of project’s operation by new partnership in addition pursuant to sec_1_708-1 because an election was in effect under sec_754 with respect to the date transfer from corporation a to individual a of the c percent limited_partnership_interest in new partnership the adjusted_basis of project was adjusted under sec_743 while still in the hands of new partnership and prior to the deemed contribution by new partnership of project to new partnership as a result of new partnership 1’s contribution of project to new partnership under sec_723 the adjusted_basis of project in the hands of new partnership was the same carryover_basis as the adjusted_basis of project in the hands of new partnership this satisfies the exception of sec_42 with the result that the sale by corporation a to individual a of its c percent limited_partnership_interest in new partnership is not taken into account for purposes of determining under sec_42 when project was last placed_in_service on or about date individual a died individual a’s c percent limited_partnership_interest in new partnership was transferred to estate under sec_1_708-1 new partnership is not considered as terminated as a result of the transfer from individual a to estate of his c percent limited_partnership_interest in new partnership also the transfer of individual a to estate of his c percent limited_partnership_interest in new partnership is not a sale_or_exchange for purposes of sec_1_708-1 accordingly the transfer of the c percent limited_partnership_interest is not taken into account for purposes of determining under sec_42 when project was last placed_in_service on date pursuant to a settlement agreement approved by the united_states bankruptcy court estate transferred its c percent limited_partnership_interest in new plr-144919-05 partnership to a wholly-owned second tier limited_liability_company of corporation a that taxpayer represents is disregarded as an entity separate from its owner pursuant to sec_301_7701-3 thus as of date corporation a became for federal_income_tax purposes the sole limited_partner of new partnership this resulted in a technical_termination of new partnership under sec_708 as a result and pursuant to sec_1_708-1 new partnership was deemed to have contributed project to a new partnership new partnership in exchange for an interest in new partnership and immediately thereafter distributed its interest in new partnership to general_partner c and corporation a in proportion to their respective interests in new partnership in liquidation of new partnership for the continuation of project’s operation by new partnership as a result under sec_723 the adjusted_basis of project in the hands of new partnership was the same carryover_basis as the adjusted_basis of project in the hands of new partnership this satisfies the exception of sec_42 with the result that the transfer by estate to corporation a of its c percent limited_partnership_interest in new partnership is not taken into account for purposes of determining under sec_42 when project was last placed_in_service based solely upon the above facts and taxpayer’s representations we rule that as regards the four specified transfers described above for purposes of sec_42 there is a period of at least years between the date that project acquired by taxpayer and the date project was last placed_in_service no opinion is expressed or implied regarding the application of any other provision in the code or regulations specifically no opinion is expressed or implied regarding whether taxpayer's costs of acquisition and rehabilitation of project will otherwise qualify for the low-income_housing_credit under sec_42 in accordance with the power_of_attorney filed with this request we are sending a copy of this letter to taxpayer’s authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be filed with the federal_income_tax return for taxpayer and its partners for the first taxable_year in which the low-income_housing_credit for project is claimed sincerely enclosure copy cc s paul f handleman paul f handleman senior technician reviewer branch office of associate chief_counsel passthroughs and special industries
